
	
		III
		112th CONGRESS
		1st Session
		S. RES. 96
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			March 15, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Army Dental Corps on its
		  100th anniversary.
	
	
		Whereas, on March 3, 1911, Congress was the first to
			 officially recognize dentistry as a distinct profession by establishing an Army
			 Dental Service with commissioned officers, a seminal event for dentistry as
			 well as for military history;
		Whereas dental health is a critical component of military
			 medical readiness;
		Whereas, throughout history, the Army Dental Corps has
			 preserved the strength of the Army by minimizing risk for and expediting
			 treatment of dental emergencies;
		Whereas the Army Dental Corps works continuously to
			 improve the oral health of soldiers and their families by supporting individual
			 and community prevention initiatives, good oral hygiene practices, and
			 evidence-based treatment;
		Whereas the Army Dental Corps endeavors to improve oral
			 health world-wide by participating in the full spectrum of military and
			 peacekeeping operations, serving as dental ambassadors through care rendered to
			 United States and coalition military personnel during combat operations, and
			 local national citizens in humanitarian operations;
		Whereas the Army Dental Corps, in collaboration with
			 national and international dental organizations, promotes synergy among all
			 dental professionals;
		Whereas the Army Dental Corps supports the mission of the
			 Federal dental research program, and endorses improved dental technologies and
			 therapies through research and adherence to sound scientific principles;
			 and
		Whereas the Army Dental Corps recognizes the importance of
			 lifelong pursuit of continuing dental education, and executes this mission
			 through specialty dental education and postgraduate residencies and fellowships
			 for its members: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Army Dental Corps on its 100th anniversary;
			(2)commends the Army
			 Dental Corps for its work to improve the dental readiness of the Army, and the
			 oral health of soldiers and their families;
			(3)recognizes the
			 thousands of dentists who have served in the Army Dental Corps over the last
			 100 years, providing dental care to millions of members of the Armed Forces and
			 their families; and
			(4)commends the Army
			 Dental Corps for its efforts to keep America's soldiers healthy and the best
			 fighting force in the world.
			
